19 So.3d 1180 (2009)
Richard TODD, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-940.
District Court of Appeal of Florida, Fourth District.
October 21, 2009.
Richard Todd, Florida City, pro se.
Bill McCollum, Attorney General, Tallahassee, and Laura Fischer, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm the trial court's denial of appellant's motion to correct illegal sentence as filed pursuant to Florida Rule of Criminal Procedure 3.800(a). As to appellant's claim that mandatory minimum terms for his offenses could not be stacked, i.e., imposed consecutively, the sentencing transcript reveals, and the state concedes, that the trial court intended to impose only one 25-year mandatory minimum term. The mandatory minimum terms on the other counts are concurrent and not stacked. The total combined sentence was 50 years in prison with a 25-year mandatory minimum term. The Department of Corrections shall structure appellant's sentence and calculate the release date accordingly.
GROSS, C.J., POLEN and DAMOORGIAN, JJ., concur.